Citation Nr: 0517313	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  96-00 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent from February 25, 1994 to March 26, 1996, and in 
excess of 10 percent from July 1, 1996, to April 16, 1997, 
for subdeltoid bursitis of the right shoulder.

2.  Entitlement to an evaluation in excess of 20 percent 
beginning April 16, 1997, for subdeltoid bursitis of the 
right shoulder.

3.  Entitlement to an initial compensable evaluation for 
subdeltoid bursitis of the left shoulder from February 25, 
1994, to June 2, 1998.

4.  Entitlement to an evaluation in excess of 20 percent 
beginning June 2, 1998, for subdeltoid bursitis of the left 
shoulder.

5.  Entitlement to an initial evaluation in excess of 10 
percent for productive changes of the cervical spine from 
February 25, 1994, to June 2, 1998.

6.  Entitlement to an evaluation in excess of 30 percent 
beginning June 2, 1998, for productive changes of the 
cervical spine.

7.  Entitlement to an initial evaluation in excess of 10 
percent for C-5 right radiculopathy from April 6, 2004.

8.  Entitlement to an initial evaluation in excess of 10 
percent for C-5, C-6, and C-7 left radiculopathy from April 
6, 2004

9.  Entitlement to an initial evaluation in excess of 10 
percent for productive changes of the thoracolumbar spine 
from February 25, 1994, to April 6, 2004.

10.  Entitlement to an evaluation in excess of 40 percent 
beginning April 6, 2004, for productive changes of the 
thoracolumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from October 1986 to 
October 1992.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California relating to evaluations 
assigned for the appellant's service-connected right and left 
shoulder, thoracic spine and cervical spine disabilities.  
The case was remanded for additional development in August 
2003; the case has now been returned to the Board for 
appellate review.

The appellant has appealed the initial evaluations assigned 
to the right and left shoulder disabilities, as well as the 
cervical and thoracic spine disabilities when service 
connection was granted in a rating decision issued in August 
1994.  The appellant is, in effect, asking for higher ratings 
effective from the date service connection was granted 
(February 25, 1994).  Consequently, the Board will consider 
the entire time period in question, from the original grant 
of service connection to the present.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

In addition, during the pendency of the remand, the RO 
increased the appellant's disability evaluation for the right 
shoulder from 10 percent to 20 percent, effective April 16, 
1997; for the left shoulder from zero percent to 20 percent, 
effective June 2, 1998; for the cervical spine disability 
from 10 percent to 30 percent, effective June 2, 1998; and 
for the thoracic spine disability from 10 percent to 40 
percent, effective from April 6, 2004.  (Note that the RO 
granted a temporary total convalescence evaluation for the 
right shoulder effective March 26, 1996, to July 1, 1996, and 
reinstated the previous 10 percent evaluation effective July 
1, 1996.)  It is presumed that the veteran is seeking the 
maximum benefit allowed by law and regulation, and "it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded."  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Therefore, the rating issues are 
as set forth on the title page.

(The rating issues on appeal include claims for higher 
initial ratings for right C-5 radiculopathy and for left C-5, 
C-6, and C-7 radiculopathy.  The Huntington, West Virginia RO 
awarded separate 10 percent ratings for these disabilities by 
way of a November 2004 rating decision and addressed these as 
part of the previously service-connected cervical spine 
disability in a November 2004 supplemental statement of the 
case.)


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case is remanded for 
action as described below.

Review of the claims file reveals that the appellant 
submitted his original claim in February 1994, and that the 
original rating decision that, in part, granted service 
connection for the right and left shoulders and for the 
cervical and thoracic spine was issued in August 1994.  VA 
subsequently issued rating decisions in May 1996, August 
1997, November 1998, and November 2004.  

On November 25, 1998, medical records from Kaiser Permanente 
were received at the RO; these records were dated from 1996 
to 1998, and contained information about the condition of the 
appellant's shoulders and spine.  None of the Supplemental 
Statements of the Case (SSOCs) issued in January 1999, August 
2000, October 2002, or November 2004, discussed the Kaiser 
Permanente records.  Furthermore, medical evidence was 
received by the RO in June 2003, namely an orthopedic surgeon 
report and an MRI report, both dated in the last quarter of 
2001, and x-ray reports dated in February 2001, but this 
evidence was not addressed in the November 2004 SSOC.  Nor 
were the VA treatment records dated in October and November 
of 2004.  This evidence has obviously not yet been considered 
by the agency of original jurisdiction.  Because the 
additional private medical evidence in question is neither 
duplicative of other evidence of record nor irrelevant, and 
because an SSOC pertaining to that evidence has not been 
issued, this evidence must be referred back to the RO.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

In addition, the evidence submitted and not discussed by the 
RO identified the existence of pertinent medical treatment 
records, but the RO did not take any steps to obtain these 
private medical treatment records.  The Board also notes that 
only a scant amount of VA treatment records are currently of 
record and that these are dated between 1994 and 1999, plus a 
few records from the last quarter of 2004.  No VA treatment 
records dated between February 1999 and October 2004 are 
currently of record.  In this regard, the Board notes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Board 
notes that, pursuant to the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), VA 
must obtain these outstanding VA records, which may well 
contain significant medical findings and conclusions relative 
to the veteran's claims for higher ratings.  See 38 U.S.C.A. 
§ 5103A(b-c) (West 2002); 38 C.F.R. §§ 3.157(b)(1), 3.159(c) 
(2004).  On remand, the RO must take all appropriate measures 
to identify and obtain all relevant treatment records for the 
appellant's shoulder, cervical and thoracic spine 
disabilities dating from 1994 to the present.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2004).  In particular, the RO should 
notify the appellant of the information 
and evidence yet needed to substantiate 
his claims and of what part of such 
evidence he should obtain and what part 
the RO will yet attempt to obtain on his 
behalf.  The veteran should also be told 
to submit any pertinent evidence in his 
possession that has not been previously 
submitted.

2.  All VA inpatient records and all VA 
outpatient records relating to treatment 
of the appellant beginning in January 
1994 should be identified and obtained.  
In particular, all clinical records from 
VA facilities in San Diego should be 
associated with the claims file.  This 
should include nurses' notes, progress 
notes, doctors' orders, imaging reports, 
physical therapy reports and all other 
information.  These records should be 
associated with the claims file.  If 
there are no records, documentation used 
in making that determination should be 
included in the claims file.

3.  The RO should contact the veteran to 
obtain the names and addresses of all 
medical care providers who have treated 
him for any shoulder, neck or thoracic 
spine condition since 1994.  After 
securing the necessary release(s), the RO 
should obtain those records that have not 
been previously secured, in particular 
all Kaiser Permanente records, Tri-City 
Orthopedic Surgery Medical Group records 
and the records of Dr. Wilson Liu.  To 
the extent there is an attempt to obtain 
records that is unsuccessful, the claims 
file should contain documentation of the 
attempts made.  The appellant and his 
representative should also be informed of 
the negative results, and should be given 
opportunity to submit the sought-after 
records.

4.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the claims on 
appeal.  The re-adjudication should 
reflect consideration of all the evidence 
of record and be accomplished with 
application of all appropriate legal 
theories, statutes and regulations, 
including Fenderson v. West, 12 Vet. App. 
119 (1999).  (If any additional 
development, such as the scheduling of an 
orthopedic or neurological examination, 
or the obtaining of a medical opinion, is 
necessary to adjudicate any issue, 
especially in light of any newly received 
treatment records, that development 
should be accomplished.)

5.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
statutes and regulations (prior and 
current) considered pertinent to the 
issues on appeal.  The appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2004).



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

